 
Exhibit 10.6
 
NINTH RATIFICATION AGREEMENT


THIS NINTH  RATIFICATION AGREEMENT (hereinafter, this “Agreement”) made this
13th day of April, 2011 by and among:


YA GLOBAL INVESTMENTS, L.P., f/k/a Cornell Capital Partners, LP (the “Lender”),
a Cayman Island exempt limited partnership with offices located at 101 Hudson
Street Suite 3700, Jersey City, New Jersey 07302; and


NEOMEDIA TECHNOLOGIES, INC. (the “Borrower”), a Delaware corporation with its
principal office located at Two Concourse Parkway, Suite 500, Atlanta, Georgia
30328 and whose fax number is (678) 638-0466.


Background


Reference is made to certain financing arrangements entered into by and between
the Borrower and certain of its former and/or current subsidiaries
(collectively, the “Obligors”) and the Lender, evidenced by, among other things,
the documents, instruments, and agreements listed on Schedule “1” attached
hereto and incorporated herein by reference (collectively, together with all
other documents, instruments, and agreements executed in connection therewith or
related thereto, the “Existing Financing Documents”).


The Borrower has represented to the Lender that it requires short term financing
for working capital.  In connection therewith, the Borrower has requested that
the Lender make an additional financial accommodation to the Borrower in the
amount of $450,000.00 to fund ongoing business operations, which financial
accommodation shall be evidenced by, among other documents, instruments, and
agreements, a certain Secured Convertible Debenture of even date herewith issued
by the Borrower in favor of the Lender (the “Fourth 2011 Debenture”, and
collectively, together with this Agreement, the Existing Financing Documents,
the Related Documents (as defined herein) and all other documents, instruments,
and agreements executed in connection therewith or related thereto, the
“Financing Documents”).  The Lender has agreed to make such an additional
financial accommodation to the Obligors but only upon the condition, among
others, that the Borrower enter into this Agreement with the Lender.


Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, it is hereby agreed by and between the Borrower
and the Lender as follows:


Acknowledgment of Indebtedness


1.
The Borrower hereby acknowledges and agrees that it is liable to the Lender as
follows (all amounts in USD):

 
 
a.
Owed under the CCP-1 Debenture as of April 13, 2011:

 
Principal
  $ 5,000,000.00  
Interest
    2,017,770.95  
Total
  $ 7,017,770.95  



 
b.
Owed under the CCP-2 Debenture as of April 13, 2011:

 
Principal
  $ 2,500,000.00  
Interest
    1,010,096.67  
Total
  $ 3,510,093.67  


 
 

--------------------------------------------------------------------------------

 


 
c.
Owed under the NEOM-4-1 Debenture as of April 13, 2011:

 
Principal
  $ 7,458,651.00  
Interest
    1,928,972.13  
Total
  $ 9,387,623.13  

 
 
d.
Owed under the NEOM-1-1 Debenture as of April 13, 2011:

 
Principal
  $ 1,775,000.00  
Interest
    902,769.86  
Total
  $ 2,677,769.86  

 
 
e.
Owed under the NEOM-2008-1 Debenture as of April 13, 2011:

 
Principal
  $ 390,000.00  
Interest
    178,587.50  
Total
  $ 568,587.50  

 
 
f.
Owed under the NEOM-2008-2 Debenture as of April 13, 2011:

 
Principal
  $ 500,000.00  
Interest
    221,458.33  
Total
  $ 721,458.33  



 
g.
Owed under the NEOM-2008-3 Debenture as of April 13, 2011:

 
Principal
  $ 790,000.00  
Interest
    345,625.00  
Total
  $ 1,135,625.00  



 
h.
Owed under the NEOM-2008-4 Debenture as of April 13, 2011:

 
Principal
  $ 137,750.00  
Interest
    57,855.00  
Total
  $ 195,605.00  

 
 
i.
Owed under the NEOM-9-1 Debenture as of April 13, 2011:

 
Principal
  $ 2,325,000.00  
Interest
    881,971.23  
Total
  $ 3,206,971.23  

 
 
j.
Owed under the NEOM-9-2 Debenture as of April 13, 2011:

 
Principal
  $ 2,325,000.00  
Interest
    800,819.18  
Total
  $ 3,125,819.18  

 
 
k.
Owed under the NEOM-9-4 Debenture as of April 13, 2011:

 
Principal
  $ 258,035.80  
Interest
    99,910.47  
Total
  $ 357,947.27  


 
 

--------------------------------------------------------------------------------

 


 
l.
Owed under the NEOM-9-5 Debenture as of April 13, 2011:

 
Principal
  $ 715,000.00  
Interest
    185,939.18  
Total
  $ 900,939.18  

 
 
m.
Owed under the NEOM-9-6 Debenture as of April 13, 2011:

 
Principal
  $ 535,000.00  
Interest
    130,921.10  
Total
  $ 665,921.10  

 
 
n.
Owed under the NEOM-9-7 Debenture as of April 13, 2011:

 
Principal
  $ 475,000.00  
Interest
    110,772.60  
Total
  $ 585,772.60  

 
 
o.
Owed under the NEOM-10-1 Debenture as of April 13, 2011:

 
Principal
  $ 2,006,137.04  
Interest
    247,771.66  
Total
  $ 2,253,908.70  

 
 
p.
Owed under the NEOM-10-2 Debenture as of April 13, 2011:

 
Principal
  $ 550,000.00  
Interest
    51,473.97  
Total
  $ 601,473.97  

 
 
q.
Owed under the NEOM-10-3 Debenture as of April 13, 2011:

 
Principal
  $ 475,000.00  
Interest
    35,891.78  
Total
  $ 510,891.78  

 
 
r.
Owed under the NEOM-10-4 Debenture as of April 13, 2011:

 
Principal
  $ 400,000.00  
Interest
    25,775.34  
Total
  $ 425,775.34  

 
 
s.
Owed under the NEOM-10-5 Debenture as of April 13, 2011:

 
Principal
  $ 450,000.00  
Interest
    20,712.33  
Total
  $ 470,712.33  

 
 
t.
Owed under the NEOM-11-1 Debenture as of April 13, 2011:

 
Principal
  $ 450,000.00  
Interest
    16,224.66  
Total
  $ 466,224.66  


 
 

--------------------------------------------------------------------------------

 


 
u.
Owed under the NEOM-11-2 Debenture as of April 13, 2011:

 
Principal
  $ 650,000.00  
Interest
    16,205.48  
Total
  $ 666,205.48  



 
v.
Owed under the NEOM-11-3 Debenture as of April 13, 2011:

 
Principal
  $ 450,000.00  
Interest
    5,868.49  
Total
  $ 455,868.49  



 
w.
For all interest accruing from and after April 13, 2011 due under the
above-referenced debentures and notes, and for all fees, late charges,
redemption premiums, liquidated damages, costs, expenses, and costs of
collection (including attorneys’ fees and expenses) and other amounts,
heretofore or hereafter accrued or coming due or incurred by the Lender in
connection with the protection, preservation, or enforcement of its rights and
remedies under the Financing Documents (including, without limitation, the
preparation and negotiation of this Agreement).

 
Hereinafter, all amounts due as set forth in this Paragraph 1, and all amounts
hereafter owed or due under the Fourth 2011 Debenture and/or the other Financing
Documents shall be referred to collectively as the “Obligations”.
 
Waiver of Claims


2.
The Borrower, for itself and on behalf of any other Obligors, hereby
acknowledges and agrees that none of the Obligors have any offsets, defenses,
claims, or counterclaims against the Lender, its general partner, and its
investment manager, and each of their respective agents, servants, attorneys,
advisors, officers, directors, employees, affiliates, partners, members,
managers, predecessors, successors, and assigns (singly and collectively, as the
“Released Parties”), with respect to the Obligations, the Financing Documents,
the transactions set forth or otherwise contemplated in this Agreement, or
otherwise, and that if the Obligors now have, or ever did have, any offsets,
defenses, claims, or counterclaims against any of the Released Parties, whether
known or unknown, at law or in equity, from the beginning of the world through
this date and through the time of execution of this Agreement, all of them are
hereby expressly WAIVED, and the Obligors each hereby RELEASE each of the
Released Parties from any and all liability therefor.

 
Ratification of Financing Documents; Confirmation of Collateral; Cross-Default;
Cross-Collateralization; Further Assurances


3.
The Borrower:

 
 
a.
Hereby ratifies, confirms, and reaffirms all and singular the terms and
conditions of the Existing Financing Documents, and acknowledges and agrees
that, subject to the terms and conditions of this Agreement, all terms and
conditions of the Existing Financing Documents shall remain in full force and
effect;

 
 
b.
Hereby ratifies, confirms, and reaffirms that (i) the obligations secured by the
Financing Documents include, without limitation, the Obligations, and any future
modifications, amendments, substitutions, or renewals thereof, (ii) all
collateral, whether now existing or hereafter acquired, granted to the Lender
pursuant to the Financing Documents, or otherwise, shall secure all of the
Obligations until the full, final, and indefeasible payment of the Obligations,
and (iii) subject to the provisions of Paragraph 6, below, the occurrence of a
default and/or event of default under any Financing Document shall constitute a
default and an event of default under all of the Financing Documents, it being
the express intent of the Borrower that all of the Obligations be fully
cross-collateralized, cross-guaranteed, and cross-defaulted;

 
 
 

--------------------------------------------------------------------------------

 

 
c.
Has previously granted the Lender security interests in all of its assets, and
to confirm the same the Borrower hereby grants the Lender a security interest in
all of its assets, whether now existing or hereafter acquired, including,
without limitation, all accounts, inventory, goods, equipment, software and
computer programs, securities, investment property, financial assets, deposit
accounts, chattel paper, electronic chattel paper, instruments, patents, patent
applications, copyrights, trademarks, trademark applications, trade names,
domain names, documents, letter-of-credit rights, health-care-insurance
receivables, supporting obligations, notes secured by real estate, commercial
tort claims, and general intangibles including payment intangibles, to secure
the Obligations free and clear of all liens and encumbrances;

 
 
d.
Shall, from and after the execution of this Agreement, execute and deliver to
the Lender whatever additional documents, instruments, and agreements that the
Lender may require in order to correct any document deficiencies, or to vest or
perfect the Financing Documents and the collateral granted therein more securely
in the Lender and/or to otherwise give effect to the terms and conditions of
this Agreement and/or the Related Documents, and hereby irrevocably authorizes
the Lender to file any financing statements (including financing statements with
a generic description of the collateral such as “all assets”), and take any
other normal and customary steps, the Lender deems necessary to perfect or
evidence the Lender’s security interests and liens in any such collateral; and

 
 
e.
Acknowledges and agrees that this Agreement shall constitute an authenticated
record as such term is defined in the Uniform Commercial Code.

 
 
f.
In accordance with Section 6.17 of the Security Agreement dated as of July 29,
2008 (the “2008 Security Agreement”) entered into by and between the  Borrower
and the Lender, and Section 7(f) hereof, hereby grants the Lender a security
interest in all of Borrower’s rights arising from, in connection with, or
relating to any commercial tort claims listed on Schedule 2 hereto, and all
judgments, proceeds, products, and awards related to the foregoing
(collectively, the “Tort Claims”).  The Borrower acknowledges and agrees that
the Tort Claims constitutes Pledged Property (as defined in the 2008 Security
Agreement) and secures all of the Obligations, including those pursuant to the
Fourth 2011 Debenture.

 
 
Conditions Precedent

 
4.
The Lender’s agreements hereunder as contemplated herein shall not be effective
unless and until each of the following conditions precedent have been fulfilled,
pursuant to documentation in form and substance satisfactory to the Lender in
all respects, all as determined by the Lender in its sole and exclusive
discretion:

 
 
a.
The Lender shall have received such lien searches and other evidence as the
Lender may require to confirm that the Lender’s liens and security interests in
the collateral pledged by the Obligors remain duly perfected, first priority
security interests, subject only to such liens and security interests granted in
favor of the Lender;

 
 
b.
The Borrower shall have (i) executed and delivered to the Lender all documents,
instruments, and agreements required by the Lender in connection with the Fourth
2011 Debenture in a form and substance acceptable to the Lender in all respects;
and (ii) satisfied all conditions precedent to the effectiveness thereof in a
manner satisfactory to the Lender in all respects;

 
 
 

--------------------------------------------------------------------------------

 

 
c.
The Obligors shall have paid to the Lender’s investment manager, Yorkville
Advisors, LLC, a commitment and structuring fee in the amount of $25,000.00 in
good and collected funds in accordance with the closing statement attached
hereto as Exhibit “A”;

 
 
d.
The Borrower shall have taken any and all actions necessary to perfect and
further perfect the Lender’s security interest in the Borrower’s intellectual
property, including without limitation, obtaining, executing and/or filing any
documents, instruments, or agreements necessary to perfect or vest title to all
patents and patent applications set forth in the Financing Documents in the name
of the Borrower, and to perfect the Lender’s security interests in all of the
Borrower’s intellectual property, including without limitation, patents and
patent applications.

 
 
e.
All action on the part of the Borrower necessary for the valid execution,
delivery and performance by the Borrower of this Agreement shall have been duly
and effectively taken and evidence thereof, including, without limitation, an
opinion of the Borrower’s counsel, satisfactory to the Lender in all respects
shall have been provided to the Lender; and

 
 
f.
This Agreement, and all documents, instruments, and agreements required in
connection with, related to, or contemplated by this Agreement (collectively,
the “Related Documents”), shall be executed and delivered to the Lender by the
parties thereto, shall be in full force and effect and shall be form and
substance satisfactory to the Lender.

 
New Loan
 
5.
The Borrower has requested that the Lender make a short-term loan in the
original principal amount of $450,000.00 (the “New Loan”) to fund ongoing
business operations. Upon the satisfaction of all of the conditions precedent
set forth in Paragraph 4 of this Agreement, as determined by the Lender in the
Lender’s sole and exclusive discretion, and subject to the terms and conditions
of the Fourth 2011 Debenture and the Related Documents, the New Loan shall (a)
be made by the Lender in accordance with the terms and conditions of the Fourth
2011 Debenture and the other Financing Documents, (b) constitute a portion of
the Obligations, and (c) be secured by all of the collateral granted to the
Lender by the Obligors.  The Borrower hereby acknowledges and agrees that (x)
the New Loan is a single, one time loan, (y) by making the New Loan the Lender
is not agreeing to make any further loans in the future, and (z) will be repaid
in full on or before July 29, 2012.

 
Provision Regarding Events of Default Under The Financing Documents
 
6.
The Lender hereby agrees that from and after the execution of this Agreement,
the breach of, or failure to comply with, a provision of the Financing Documents
by the Borrower shall not constitute an event of default under the Financing
Documents unless and until the Lender declares such breach or failure to comply
to be an event of default in a written notice sent to the Borrower by facsimile
and at the address set forth in this Agreement by nationally-recognized
overnight delivery service (i.e., Federal Express, UPS), provided, however, that
(a) such declaration shall be effective upon the delivery of the notice to such
overnight delivery service and shall not require proof that the Borrower
received the same, and (b) no such declaration or notice shall be required with
respect to any breach or default occurring as a result of, or in the nature of,
a bankruptcy of the Borrower or any similar insolvency proceeding or action
(including, without limitation, any assignment for the benefit of creditors,
composition, reorganization, or the like) filed by or against the Borrower, each
of which shall be an immediate event of default.

 
Representations, Warranties, and Covenants
 
7.
The Borrower hereby represents, warrants, and covenants to the Lender as
follows:

 
 
a.
The execution and delivery of this Agreement and the other Financing Documents
by the Borrower and the performance by the Borrower of its obligations and
agreements under this Agreement and the other Financing Documents are within the
authority of the Borrower, have been duly authorized by all necessary corporate
proceedings on behalf of the Borrower, and do not and will not contravene any
provision of law, statute, rule or regulation to which the Borrower is subject
or, if applicable, any charter, other organization papers, by-laws, or any stock
provision or any amendment thereof or of any agreement or other instrument
binding upon the Borrower.

 
 
 

--------------------------------------------------------------------------------

 

 
b.
This Agreement and the other Financing Documents constitute legal, valid, and
binding obligations of the Borrower, enforceable in accordance with their
respective terms.

 
 
c.
No approval or consent of, or filing with, any governmental agency or authority
is required to make valid and legally binding the execution, delivery or
performance by the Borrower of this Agreement or the other Financing Documents.

 
 
d.
The Borrower has performed and complied in all material respects with all terms
and conditions herein required to be performed or complied with by the Borrower
prior to or at the time hereof, and as of the date hereof, no default or event
of default has occurred and is continuing under any of the Financing Documents.

 
 
e.
The representations and warranties contained in the Financing Documents were
true and correct in all material respects at and as of the date made and are
true and correct as of the date hereof, except to the extent of changes
resulting from transactions specifically contemplated or specifically permitted
by this Agreement and the other Financing Documents, changes which have been
disclosed in writing to the Lender on or prior to the date hereof and changes
occurring in the ordinary course of business that singly or in the aggregate are
not materially adverse, and except to the extent that such representations and
warranties relate expressly to an earlier date.

 
 
f.
The Borrower currently has no commercial tort claims (as such term is defined in
the Uniform Commercial Code) and hereby covenants and agrees that in the event
the Borrower shall hereafter hold or acquire a commercial tort claim, the
Borrower shall immediately notify the Lender of the particulars of such claim in
writing and shall grant to the Lender a security interest therein and in the
proceeds thereof, upon such terms and documentation as may be satisfactory to
the Lender.

 
 
g.
The Borrower has read and understands each of the terms and conditions of this
Agreement and the other Financing Documents and that it is entering into this
Agreement and the other Financing Documents freely and voluntarily, without
duress, after having had an opportunity for consultation with independent
counsel of its own selection, and not in reliance upon any representations,
warranties, or agreements made by the Lender and not set forth in this Agreement
or the other Financing Documents.

 
 
h.
The Borrower acknowledges and agrees that nothing contained in this Agreement or
the Related Documents shall be deemed to constitute (a) a waiver of any defaults
or events of default now existing or hereafter arising, or any events that, but
for the passage of time or the giving of notice, would constitute defaults or
events of default, (b) an agreement to forbear by the Lender with respect to
such defaults or events of default, or (c) except as expressly set forth herein,
an amendment, modification, extension, or waiver of any of the terms of the
Financing Documents or of any of the Lender’s rights and remedies thereunder.

 
 
i.
NeoMedia Migration, Inc. (“Migration”) is a wholly owned subsidiary of the
Borrower which has no assets, employees, or operations and which the Borrower
intends to dissolve upon completion and filing of Migration’s final tax return.
The Borrower hereby covenants and agrees that Migration shall have no assets,
employees, or operations going forward and that the Borrower will not transfer,
or cause the transfer of, any assets to Migration, or allow or cause Migration
to have any employees or business operations hereafter.  The Borrower
specifically acknowledges and agrees that the Lender is relying upon this
provision in determining to enter into this Agreement.

 
 
j.
The Borrower shall not, and shall not permit or direct any of the other Obligors
to license, transfer, assign, or otherwise divest their interest in their
respective assets, including without limitation, patents and patent
applications, without the prior written consent of the Lender, which consent may
be granted or withheld in the Lender’s sole and exclusive discretion.

 
 
 

--------------------------------------------------------------------------------

 

Costs of Collection


8.
The Borrower shall reimburse the Lender on demand for any and all unreimbursed
costs, expenses, and costs of collection (including attorneys’ fees and
expenses) heretofore or hereafter incurred by the Lender in connection with the
protection, preservation, and enforcement by the Lender of its rights and
remedies under the Financing Documents, the Related Documents, and/or this
Agreement, including, without limitation, the negotiation and preparation of
this Agreement and the Related Documents, and/or any matters related thereto.

 
Waiver of Jury Trial


9.
The Borrower and the Lender hereby make the following waiver knowingly,
voluntarily, and intentionally, and understand that the other, in entering into
this Agreement, is relying on such a waiver:  THE BORROWER AND THE LENDER EACH
HEREBY IRREVOCABLY WAIVE ANY PRESENT OR FUTURE RIGHT TO A JURY IN ANY TRIAL OF
ANY CASE OR CONTROVERSY IN WHICH THE OTHER BECOMES A PARTY (WHETHER SUCH CASE OR
CONTROVERSY IS INITIATED BY OR AGAINST SUCH PARTY OR IN WHICH SUCH PARTY IS
JOINED AS A PARTY LITIGANT), WHICH CASE OR CONTROVERSY ARISES OUT OF, OR IS IN
RESPECT OF, ANY RELATIONSHIP BETWEEN THE OBLIGORS, OR ANY OTHER PERSON, AND THE
LENDER.

 
Credit Bidding
 
10.
The Borrower hereby acknowledges and agrees, in further consideration for the
Lender entering into this Agreement, that the Lender shall be permitted to
credit bid the Obligations at any auction and/or other sale, including without
limitation, at any auction and/or other sale or disposition conducted under or
in connection with any of the sections or chapters of the Bankruptcy Code,
11 U.S.C. §101 et seq. (the “Bankruptcy Code”).  The Borrower hereby
acknowledges and agrees that this provision is a material inducement to the
Lender entering into this Agreement.  The Lender, in turn, acknowledges that
this paragraph shall not be construed as a restriction or prohibition on any
Borrower’s right to file any voluntary petition or make application for or seek
relief or protection under the Bankruptcy Code.  The Borrower acknowledges and
agrees that the agreements as set forth in this Paragraph shall survive
expiration and/or termination of this Agreement.

 
Consent to Jurisdiction
 
11.
The Borrower agrees that any legal action, proceeding, case, or controversy
against the Borrower with respect to the Financing Documents or this Agreement
may be brought in the state court or the United States District Court having
jurisdiction in Jersey City, New Jersey (each a “Court”), as the Lender may
elect in the Lender’s sole discretion.  By execution and delivery of this
Agreement, the Borrower, for itself, and in respect of its property, accepts,
submits, and consents generally and unconditionally, to the jurisdiction of the
aforesaid courts.  The Borrower further hereby:

 
 
a.
WAIVES personal service of any and all process upon it, and irrevocably consents
to the service of process out of any of the aforementioned courts in any such
action or proceeding by the mailing of copies thereof by certified mail, postage
prepaid, to the Borrower at its addresses as specified herein, such service to
become effective five (5) days after such mailing.

 
 
b.
WAIVES any objection based on forum non conveniens and any objection to venue of
any action or proceeding instituted under the Financing Documents or this
Agreement and consents to the granting of such legal or equitable remedy as is
deemed appropriate by a Court.

 
 
 

--------------------------------------------------------------------------------

 

 
c.
Agrees that any action or proceeding commenced by the Borrower asserting any
claim arising under or in connection with the Financing Documents or this
Agreement shall be brought solely in a state court or the United States District
Court having jurisdiction in Jersey City, New Jersey, and that such Courts shall
have exclusive jurisdiction with respect to any such action instituted by the
Borrower.

 
 
d.
Agrees that any voluntary petition or application filed by the Borrower seeking
relief or protection under the Bankruptcy Code shall be filed in a United States
Bankruptcy Court for the District of Florida, a United States Bankruptcy Court
for the District of Georgia, or a United States Bankruptcy Court for the
District of Nevada, and that if the Borrower files a petition or application for
relief in any other jurisdiction, the Lender shall have the right, in its sole
and exclusive discretion, to transfer any such proceeding to one of the
foregoing courts that has jurisdiction over the Borrower under the Bankruptcy
Code.

 
 
e.
Agree that nothing herein shall affect the right of the Lender to bring legal
actions or proceedings in any other competent jurisdiction.

 
Non-Interference
 
12.
From and after the date hereof, the Borrower agrees:

 
 
a.
Not to interfere with the exercise by the Lender of any of its rights and
remedies under this Agreement, the Related Documents, the Financing Documents,
and/or applicable law;

 
 
b.
The Borrower shall not seek to distrain or otherwise hinder, delay, or impair
the Lender’s efforts to realize upon any collateral or otherwise to enforce its
rights and remedies pursuant to this Agreement, the Related Documents, the
Financing Documents, and/or applicable law, and shall at all times cooperate
with the Lender’s exercise of its rights and remedies under this Agreement, the
Related Documents, the Financing Documents, and/or applicable law; and

 
 
c.
The provisions of this Paragraph shall be specifically enforceable by the
Lender.

 
Entire Agreement
 
13.
This Agreement shall be binding upon the Borrower and the Borrower’s employees,
representatives, successors, and assigns, and shall inure to the benefit of the
Lender and the Lender’s successors and assigns.  This Agreement and the other
Financing Documents incorporate all of the discussions and negotiations between
the Borrower and the Lender, either express or implied, concerning the matters
included herein and in such other documents, instruments, and agreements, any
statute, custom, or usage to the contrary notwithstanding.  No such discussions
or negotiations shall limit, modify, or otherwise affect the provisions
hereof.  No modification, amendment, or waiver of any provision of this
Agreement, or any provision of any other document, instrument, or agreement
between the Obligors, or any one of them, and the Lender shall be effective
unless executed in writing by the party to be charged with such modification,
amendment, or waiver, and if such party be the Lender, then by a duly authorized
representative thereof.

 
Construction of Agreement


14.
In connection with the interpretation of this Agreement and the other Financing
Documents:

 
 
a.
All rights and obligations hereunder and thereunder, including matters of
construction, validity, and performance, shall be governed by and construed in
accordance with the law of the State of New Jersey and are intended to take
effect as sealed instruments.

 
 
b.
The captions of this Agreement are for convenience purposes only, and shall not
be used in construing the intent of the Lender and the Borrower under this
Agreement.

 
 
 

--------------------------------------------------------------------------------

 

 
c.
In the event of any inconsistency between the provisions of this Agreement and
any other document, instrument, or agreement entered into by and between the
Lender and the Borrower, the provisions of this Agreement shall govern and
control.

 
 
d.
The Lender and the Borrower have prepared this Agreement and the other Financing
Documents with the aid and assistance of their respective counsel.  Accordingly,
all of them shall be deemed to have been drafted jointly by the Lender and the
Borrower and shall not be construed against either the Lender or the Borrower.

 
Illegality or Unenforceability


15.
Any determination that any provision or application of this Agreement is
invalid, illegal, or unenforceable in any respect, or in any instance, shall not
affect the validity, legality, or enforceability of any such provision in any
other instance, or the validity, legality, or enforceability of any other
provision of this Agreement.

 
Counterparts


16.
This Agreement may be executed in multiple identical counterparts (including by
facsimile or e-mail transmission of an adobe file format document (also known as
a PDF file)), each of which when duly executed shall be deemed an original, and
all of which shall be construed together as one agreement.  This Agreement will
not be binding on or constitute evidence of a contract between the parties
hereto until such time as a counterpart has been executed by such party and a
copy thereof is delivered to each other party to this Agreement.

 
[Remainder of Page Intentionally Left Blank]

 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Ratification Agreement has been executed as of the date
first set forth above.



YA GLOBAL INVESTMENTS, L.P.,
 
NEOMEDIA TECHNOLOGIES, INC.
f/k/a Cornell Capital Partners, LP
   
By:
Yorkville Advisors, LLC,
 
 
 
 
its Investment Manager
 
 
     
 
By:
/s/ Gerald Eicke
 
By:
/s/ Michael W. Zima
Name:    Gerald Eicke
 
Name:   Michael W. Zima
Title:      Managing Member
 
Title:     CFO

 
 
 

--------------------------------------------------------------------------------

 


Schedule “1”
(Financing Documents)


DEBENTURES AND NOTES
 
 
1.
Secured Convertible Debenture dated August 23, 2006 issued by the Borrower to
the Lender in the original principal amount of $5,000,000.00 (hereinafter, as
amended and in effect, the “CCP-1 Debenture”), as amended by that certain
Amendment to NeoMedia Technologies, Inc. Secured Convertible Debenture No. CCP-1
dated as of January 5, 2010 entered into by and between the Borrower and the
Lender;

 
 
2.
Secured Convertible Debenture dated December 29, 2006 issued by the Borrower to
the Lender in the original principal amount of $2,500,000.00 (hereinafter, as
amended and in effect, the “CCP-2 Debenture”), as amended by that certain
Amendment to NeoMedia Technologies, Inc. Secured Convertible Debenture No. CCP-2
dated as of January 5, 2010 by and between the Borrower and the Lender;

 
 
3.
Secured Convertible Debenture dated March 27, 2007 issued by the Borrower to the
Lender in the original principal amount of $7,458,651.00 (hereinafter, as
amended and in effect, the “NEOM-4-1 Debenture”), as amended by that certain
Amendment to NeoMedia Technologies, Inc. Secured Convertible Debenture No.
NEOM-4-1 dated as of January 5, 2010 entered into by and between the Borrower
and the Lender;

 
 
4.
Secured Convertible Debenture dated August 24, 2007 issued by the Borrower to
the Lender in the original principal amount of $1,775,000.00 (hereinafter, as
amended and in effect, the “NEOM-1-1 Debenture”), as amended by that certain
letter agreement dated as of August 14, 2009, and as further amended by that
certain Amendment to NeoMedia Technologies, Inc. Secured Convertible Debenture
No. NEOM-1-1 dated as of January 5, 2010 entered into by and between the
Borrower and the Lender;

 
 
5.
Secured Convertible Debenture dated April 11, 2008 issued by the Borrower to the
Lender in the original principal amount of $390,000.00 (hereinafter, as amended
and in effect, the “NEOM-2008-1 Debenture”), as amended by that certain
Amendment to NeoMedia Technologies, Inc. Secured Convertible Debenture No.
NEOM-2008-1 dated as of January 5, 2010 entered into by and between the Borrower
and the Lender;

 
 
6.
Secured Convertible Debenture dated May 16, 2008 issued by the Borrower to the
Lender in the original principal amount of $500,000.00 (hereinafter, as amended
and in effect, the “NEOM-2008-2 Debenture”), as amended by that certain
Amendment to NeoMedia Technologies, Inc. Secured Convertible Debenture No.
NEOM-2008-2 dated as of January 5, 2010 entered into by and between the Borrower
and the Lender;

 
 
7.
Secured Convertible Debenture dated May 29, 2008 issued by the Borrower to the
Lender in the original principal amount of $790,000.00 (hereinafter, as amended
and in effect, the “NEOM-2008-3 Debenture”), as amended by that certain
Amendment to NeoMedia Technologies, Inc. Secured Convertible Debenture No.
NEOM-2008-3 dated as of January 5, 2010 entered into by and between the Borrower
and the Lender;

 
 
8.
Secured Convertible Debenture dated July 10, 2008 issued by the Borrower to the
Lender in the original principal amount of $137,750.00 (hereinafter, as amended
and in effect, the “NEOM-2008-4 Debenture”), as amended by that certain
Amendment to NeoMedia Technologies, Inc. Secured Convertible Debenture No.
NEOM-2008-4 dated as of January 5, 2010 entered into by and between the Borrower
and the Lender;

 
 
 

--------------------------------------------------------------------------------

 

 
9.
Secured Convertible Debenture dated July 29, 2008 issued by the Borrower to the
Lender in the original principal amount of $2,325,000.00 (hereinafter, as
amended and in effect, the “NEOM-9-1 Debenture”), as amended by that certain
Amendment to NeoMedia Technologies, Inc. Secured Convertible Debenture No.
NEOM-9-1 dated as of January 5, 2010 entered into by and between the Borrower
and the Lender;

 
 
10.
Secured Convertible Debenture dated October 28, 2008 issued by the Borrower to
the Lender in the original principal amount of $2,325,000.00 (hereinafter, as
amended and in effect, the “NEOM-9-2 Debenture”), as amended by that certain
Amendment to NeoMedia Technologies, Inc. Secured Convertible Debenture No.
NEOM-9-2 dated as of January 5, 2010 entered into by and between the Borrower
and the Lender;

 
 
11.
Secured Convertible Debenture dated May 1, 2009 issued by the Borrower to the
Lender in the original principal amount of $550,000.00 (hereinafter, as amended
and in effect, the “NEOM-9-4 Debenture”), as amended by that certain Amendment
to NeoMedia Technologies, Inc. Secured Convertible Debenture No. NEOM-9-4 dated
as of January 5, 2010 entered into by and between the Borrower and the Lender;

 
 
12.
Secured Convertible Debenture dated June 5, 2009 issued by the Borrower to the
Lender in the original principal amount of $715,000.00 (hereinafter, as amended
and in effect, the “NEOM-9-5 Debenture”), as amended by that certain Amendment
to NeoMedia Technologies, Inc. Secured Convertible Debenture No. NEOM-9-5 dated
as of January 5, 2010 entered into by and between the Borrower and the Lender;

 
 
13.
Secured Convertible Debenture dated July 15, 2009 issued by the Borrower to the
Lender in the original principal amount of $535,000.00 (hereinafter, as amended
and in effect, the “NEOM-9-6 Debenture”), as amended by that certain Amendment
to NeoMedia Technologies, Inc. Secured Convertible Debenture No. NEOM-9-6 dated
as of January 5, 2010 entered into by and between the Borrower and the Lender;

 
 
14.
Secured Convertible Debenture dated August 14, 2009 issued by the Borrower to
the Lender in the original principal amount of $475,000.00 (hereinafter, as
amended and in effect, the “NEOM-9-7 Debenture”), as amended by that certain
Amendment to NeoMedia Technologies, Inc. Secured Convertible Debenture No.
NEOM-9-7 dated as of January 5, 2010 entered into by and between the Borrower
and the Lender;

 
 
15.
Secured Convertible Debenture dated May 27, 2010 issued by the Borrower to the
Lender in the original principal amount of $2,006,137.04 (hereinafter, as
amended and in effect, the “NEOM-10-1 Debenture”)

 
 
16.
Secured Convertible Debenture dated August 13, 2010 issued by the Borrower to
the Lender in the original principal amount of $550,000.00 (hereinafter, as
amended and in effect, the “NEOM-10-2 Debenture”);

 
 
17.
Secured Convertible Debenture dated September 29, 2010 issued by the Borrower to
the Lender in the original principal amount of $475,000.00 (hereinafter, as
amended and in effect, the “NEOM-10-3 Debenture”);

 
 
18.
Secured Convertible Debenture dated October 28, 2010 issued by the Company to
the Investor in the original principal amount of $400,000 (hereinafter, as
amended and in effect, the “NEOM-10-4 Debenture”),

 
 
19.
Secured Convertible Debenture dated December 15, 2010 issued by the Borrower to
the Lender in the original principal amount of $450,000.00 (hereinafter, as
amended and in effect, the “NEOM-10-5 Debenture”);

 
 
 

--------------------------------------------------------------------------------

 

 
20.
Secured Convertible Debenture dated January 10, 2011 issued by the Borrower to
the Lender in the original principal amount of $450,000.00 (hereinafter, as
amended and in effect, the “NEOM-11-1 Debenture”);

 
 
21.
Secured Convertible Debenture dated February 8, 2011 issued by the Borrower to
the Lender in the original principal amount of $650,000.00 (hereinafter, as
amended and in effect, the “NEOM-11-2 Debenture”);

 
 
22.
Secured Convertible Debenture dated Mach 11, 2011 issued by the Borrower to the
Lender in the original principal amount of $450,000.00 (hereinafter, as amended
and in effect, the “NEOM-11-3 Debenture”) and collectively, together with the
CCP-1 Debenture, the CCP-2 Debenture, the NEOM 4-1 Debenture, the NEOM 1-1
Debenture, the NEOM 2008-1 Debenture, the NEOM 2008-2 Debenture, the NEOM 2008-3
Debenture, the NEOM 2008-4 Debenture, the NEOM 9-1 Debenture, the NEOM 9-2
Debenture, the NEOM 9-4 Debenture, the NEOM 9-5 Debenture, the NEOM 9-6
Debenture, the NEOM 9-7 Debenture, the NEOM-10-2 Debenture, the NEOM-10-3
Debenture, the NEOM-10-4 Debenture and the NEOM-10-5 Debenture, the NEOM-11-1
Debenture, the NEOM-11-2 Debenture and the Fourth 2011 Debenture, the
“Debentures”);

 
 
23.
Master Amendment Agreement dated as of March 27, 2007 by and between the Company
and the Investor;

 
SECURITIES PURCHASE AGREEMENTS
 
 
24.
Securities Purchase Agreement dated as of August 23, 2006 entered into by and
between the Borrower and the Lender;

 
 
25.
Securities Purchase Agreement dated as of December 29, 2006 entered into by and
between the Borrower and the Lender;

 
 
26.
Securities Purchase Agreement dated as of March 27, 2007 entered into by and
between the Borrower and the Lender;

 
 
27.
Securities Purchase Agreement dated as of August 24, 2007 entered into by and
between the Borrower and the Lender;

 
 
28.
Securities Purchase Agreement dated as of July 29, 2008 entered into by and
between the Borrower and the Lender, as amended on April 6, 2009;

 
 
29.
Agreement dated June 5, 2009 by and between the Borrower and the Lender pursuant
to which the Lender purchased a secured convertible debenture in the original
principal amount of $715,000;

 
 
30.
Agreement dated July 15, 2009 by and between the Borrower and the Lender
pursuant to which the Lender purchased a secured convertible debenture in the
original principal amount of $535,000;

 
 
31.
Agreement dated August 14, 2009 by and between the Borrower and the Lender
pursuant to which the Lender purchased a secured convertible debenture in the
original principal amount of $475,000;

 
 
32.
Securities Purchase Agreement, dated as of May 27, 2010, by and among the
Borrower and the Lender pursuant to which the Lender purchased a Secured
Convertible Debenture in the original principal amount of $2,006,137.04;

 
 
 

--------------------------------------------------------------------------------

 

 
33.
Agreement, dated as of August 13, 2010, by and among the Borrower and the Lender
pursuant to which the Lender purchased a Secured Convertible Debenture in the
original principal amount of $550,000.00;

 
 
34.
Agreement, dated as of September 29, 2010, by and among the Borrower and the
Lender pursuant to which the Lender purchased a Secured Convertible Debenture in
the original principal amount of $475,000.00;

 
 
35.
Agreement, dated as of October 28, 2010, by and among the Borrower and the
Lender pursuant to which the Investor purchased a Secured Convertible Debenture
in the original principal amount of $400,000;

 
 
36.
Agreement, dated as of December 15, 2010, by and among the Borrower and the
Lender pursuant to which the Investor purchased a Secured Convertible Debenture
in the original principal amount of $450,000;

 
 
37.
Agreement, dated as of January 10, 2011, by and among the Borrower and the
Lender pursuant to which the Lender purchased a Secured Convertible Debenture in
the original principal amount of $450,000.00;

 
 
38.
Agreement, dated as of February 8, 2011, by and among the Company and the
Investor pursuant to which the Investor purchased a Secured Convertible
Debenture in the original principal amount of $650,000;

 
 
39.
Agreement, dated as of March 11, 2011, by and among the Company and the Investor
pursuant to which the Investor purchased a Secured Convertible Debenture in the
original principal amount of $450,000;

 
SECURITY DOCUMENTS
 
 
40.
Pledge and Security Agreement dated as of August 23, 2006 entered into by and
between the Borrower and the Lender;

 
 
41.
Security Agreement dated as of March 27, 2007 entered into by and between the
Obligors and the Lender;

 
 
42.
Security Agreement (Patent) dated as of March 27, 2007 entered into by and
between the Obligors and the Lender;

 
 
43.
Security Agreement dated as of August 24, 2007 entered into by and between the
Obligors and the Lender;

 
 
44.
Security Agreement (Patent) dated as of August 24, 2007 entered into by and
between the Obligors and the Lender;

 
 
45.
Security Agreement dated as of July 29, 2008 entered into by and between the
Borrower and the Lender;

 
 
46.
Patent Security Agreement dated as of July 29, 2008 entered into by and between
the Borrower and the Lender;

 
 
47.
Share Pledge Agreement (Anteilsverpfandung) dated August 3, 2010 entered into by
and between the Issuer and the Buyer;

 
 
 

--------------------------------------------------------------------------------

 

 
48.
Agreement on the Pledge of Intellectual Property Rights as Collateral
(Vereinbarung uber die Verpfandung von geistigen Eigentumsrechten) dated August
13, 2010 by and between the Buyer and NeoMedia Europe AG (“AG”);

 
 
49.
Security Transfer of Moveable Assets (Sicherungsubereignunsgvertrag) dated
August 13, 2010 by and between the Buyer and AG;

 
WARRANTS
 
 
50.
“A” Warrant No. CCP-001 dated February 17, 2006 executed and delivered to the
Lender by the Borrower granting the Lender the right to purchase 20,000,000
shares of the Borrower’s common stock, as amended by that certain Amendment to
“A” Warrant No. CCP-001 dated as of August 23, 2006 entered into by and between
the Borrower and the Lender, as further amended by that certain Amendment to “A”
Warrant No.: CCP-001 dated December 29, 2006;

 
 
51.
“B” Warrant No. CCP-002 dated February 17, 2006 executed and delivered to the
Lender by the Borrower granting the Lender the right to purchase 25,000,000
shares of the Borrower’s common stock, as amended by that certain Amendment to
“B” Warrant No. CCP-002 dated as of August 23, 2006 entered into by and between
the Borrower and the Lender, as further amended by that certain Amendment to “B”
Warrant No.: CCP-002 dated December 29, 2006;

 
 
52.
“C” Warrant No. CCP-003 dated February 17, 2006 executed and delivered to the
Lender by the Borrower granting the Lender the right to purchase 30,000,000
shares of the Borrower’s common stock, as amended by that certain Amendment to
“C” Warrant No. CCP-003 dated as of August 23, 2006 entered into by and between
the Borrower and the Lender, as further amended by that certain Amendment to “C”
Warrant No.: CCP-003 dated December 29, 2006;

 
 
53.
“A” Warrant No. CCP-001 dated August 23, 2006 executed and delivered to the
Lender by the Borrower granting the Lender the right to purchase 25,000,000
shares of the Borrower’s common stock, as amended by that certain Amendment to
“A” Warrant No. CCP-001 dated as of December 29, 2006 entered into by and
between the Borrower and the Lender;

 
 
54.
“B” Warrant No. CCP-001 dated August 23, 2006 executed and delivered to the
Lender by the Borrower granting the Lender the right to purchase 50,000,000
shares of the Borrower’s common stock, as amended by that certain Amendment to
“B” Warrant No. CCP-001 dated as of December 29, 2006 entered into by and
between the Borrower and the Lender;

 
 
55.
“C” Warrant No. CCP-001 dated August 23, 2006 executed and delivered to the
Lender by the Borrower granting the Lender the right to purchase 50,000,000
shares of the Borrower’s common stock, as amended by that certain Amendment to
“C” Warrant No. CCP-001 dated as of December 29, 2006 entered into by and
between the Borrower and the Lender;

 
 
56.
“D” Warrant No. CCP-001 dated August 23, 2006 executed and delivered to the
Lender by the Borrower granting the Lender the right to purchase 50,000,000
shares of the Borrower’s common stock;

 
 
57.
“A” Warrant No. CCP-001 dated December 29, 2006 executed and delivered to the
Lender by the Borrower granting the Lender the right to purchase 42,000,000
shares of the Borrower’s common stock;

 
 
58.
Warrant No. NEOM-4-1 dated March 27, 2007 executed and delivered to the Lender
by the Borrower granting the Lender the right to purchase 125,000,000 shares of
the Borrower’s common stock;

 
 
 

--------------------------------------------------------------------------------

 

 
59.
Warrant No. NEOM-1-1 dated August 24, 2007 executed and delivered to the Lender
by the Borrower granting the Lender the right to purchase 75,000,000 shares of
the Borrower’s common stock;

 
 
60.
Warrant No. NEO-2008-2 dated May 16, 2008 executed and delivered to the Lender
by the Borrower granting the Lender the right to purchase 7,500,000 shares of
the Borrower’s common stock;

 
 
61.
Warrant No. NEO-2008-3 dated May 29, 2008 executed and delivered to the Lender
by the Borrower granting the Lender the right to purchase 50,000,000 shares of
the Borrower’s common stock;

 
 
62.
Warrant No. NEOM-9-1 dated July 29, 2008 executed and delivered to the Lender by
the Borrower granting the Lender the right to purchase 100,000,000 shares of the
Borrower’s common stock;

 
 
63.
Warrant No. NEOM-9-1-B dated July 29, 2008 executed and delivered to the Lender
by the Borrower granting the Lender the right to purchase 100,000,000 shares of
the Borrower’s common stock, as amended by that certain Amendment to NeoMedia
Technologies, Inc. Warrant No. NEOM-9-1B dated as of January 5, 2010 entered
into by and between the Borrower and the Lender;

 
 
64.
Warrant No. NEOM-9-1-C dated July 29, 2008 executed and delivered to the Lender
by the Borrower granting the Lender the right to purchase 125,000,000 shares of
the Borrower’s common stock, as amended by that certain Amendment to NeoMedia
Technologies, Inc. Warrant No. NEOM-9-1C dated as of January 5, 2010 entered
into by and between the Borrower and the Lender;

 
 
65.
Warrant No. NEOM-9-1-D dated July 29, 2008 executed and delivered to the Lender
by the Borrower granting the Lender the right to purchase 125,000,000 shares of
the Borrower’s common stock, as amended by that certain Amendment to NeoMedia
Technologies, Inc. Warrant No. NEOM-9-1D dated as of January 5, 2010 entered
into by and between the Borrower and the Lender;

 
 
66.
Warrant No. NEOM-10-1 dated January 5, 2010 executed and delivered to the Lender
by the Borrower granting the Lender the right to purchase 225,000,000 shares of
the Borrower’s common stock;

 
 
67.
Letter Agreement re: Repricing of All Existing Warrants dated August 24, 2007
entered into by and between the Borrower and the Lender;

 
 
68.
Warrant No.: NEOM-0510 dated May 27, 2010 executed and delivered to the Lender
by the Borrower granting the Lender the right to purchase 5,000,000 shares of
the Borrower’s common stock;

 
 
69.
Warrant No.: NEOM-0810 dated August 13, 2010 executed and delivered to the
Lender by the Borrower granting the Lender the right to purchase 1,000,000
shares of the Borrower’s common stock;

 
 
70.
Warrant No.: NEOM-0910 dated September 29, 2010 executed and delivered to the
Lender by the Borrower granting the Lender the right to purchase 750,000 shares
of the Borrower’s common stock;

 
 
 

--------------------------------------------------------------------------------

 

 
71.
Warrant No.: NEOM-1010 dated October 28, 2010 executed and delivered to the
Investor by the Company granting the Investor the right to purchase 600,000
shares of the Company’s common stock;

 
 
72.
Warrant No.: NEOM-1210 dated December 15, 2010 executed and delivered to the
Investor by the Company granting the Investor the right to purchase 1,250,000
shares of the Company’s common stock;

 
 
73.
Warrant No.: NEOM-0111 dated January 10, 2011 executed and delivered to the
Lender by the Borrower granting the Lender the right to purchase 1,250,000
shares of the Borrower’s common stock;

 
 
74.
Warrant No.: NEOM-0112 dated February 8, 2011 executed and delivered to the
Investor by the Company granting the Investor the right to purchase 1,250,000
shares of the Company’s common stock;

 
 
75.
Warrant No.: NEOM-0113 dated March 11, 2011 executed and delivered to the
Investor by the Company granting the Investor the right to purchase 1,000,000
shares of the Company’s common stock;



REGISTRATION RIGHTS AGREEMENTS
 
 
76.
Lender Registration Rights Agreement dated as of February 17, 2006 entered into
by and between the Borrower and the Lender, as amended by a certain First
Amendment to Lender Registration Rights Agreement and as further amended by that
certain Second Amendment to Lender Registration Rights Agreement dated June 15,
2006;

 
 
77.
Lender Registration Rights Agreement dated as of August 23, 2006 entered into by
and between the Borrower and the Lender;

 
 
78.
Lender Registration Rights Agreement dated as of December 29, 2006 entered into
by and between the Borrower and the Lender;

 
 
79.
Registration Rights Agreement dated as of March 27, 2007 entered into by and
between the Borrower and the Lender;

 
 
80.
Registration Rights Agreement dated as of August 24, 2007 entered into by and
between the Borrower and the Lender;

 
 
81.
Lender Registration Rights Agreement dated as of January 5, 2010 entered into by
and between the Borrower and the Lender;

 
TRANSFER AGENT INSTRUCTIONS
 
 
82.
Amended and Restated Irrevocable Transfer Agent Instructions dated October 26,
2007 from the Borrower to Worldwide Stock Transfer, LLC, which amended and
restated those certain Irrevocable Transfer Agent Instructions dated February
16, 2006 from the Borrower to American Stock Transfer & Trust Co.;

 
 
83.
Irrevocable Transfer Agent Instructions dated August 23, 2006 from the Borrower
to American Stock Transfer & Trust Co.;

 
 
84.
Amended and Restated Irrevocable Transfer Agent Instructions dated November 21,
2007 from the Borrower to Worldwide Stock Transfer, LLC, which amended and
restated those certain Irrevocable Transfer Agent Instructions dated December
29, 2006 from the Borrower to American Stock Transfer & Trust Co.;

 
 
 

--------------------------------------------------------------------------------

 

 
85.
Amended and Restated Irrevocable Transfer Agent Instructions dated November 21,
2007 from the Borrower to Worldwide Stock Transfer, LLC, which amended and
restated those certain Irrevocable Transfer Agent Instructions dated August 23,
2006 from the Borrower to American Stock Transfer & Trust Co.;

 
 
86.
Irrevocable Transfer Agent Instructions dated March 27, 2007 from the Borrower
to Worldwide Stock Transfer, LLC;

 
 
87.
Irrevocable Transfer Agent Instructions dated August 24, 2007 from the Borrower
to Worldwide Stock Transfer, LLC;

 
 
88.
Irrevocable Transfer Agent Instructions dated July 29, 2008 from the Borrower to
Worldwide Stock Transfer, LLC;

 
 
89.
Irrevocable Transfer Agent Instructions dated January 5, 2010 from the Borrower
to Worldwide Stock Transfer, LLC;

 
 
90.
Irrevocable Transfer Agent Instructions dated May 27, 2010 from the Borrower to
Worldwide Stock Transfer, LLC;

 
 
91.
Irrevocable Transfer Agent Instructions dated August 13, 2010 from the Borrower
to Worldwide Stock Transfer, LLC;

 
 
92.
Irrevocable Transfer Agent Instructions dated September 29, 2010 from the
Borrower to Worldwide Stock Transfer, LLC;

 
 
93.
Irrevocable Transfer Agent Instructions dated October 28, 2010 from the Company
to Worldwide Stock Transfer, LLC;

 
 
94.
Irrevocable Transfer Agent Instructions dated December 15, 2010 from the Company
to Worldwide Stock Transfer, LLC;

 
 
95.
Irrevocable Transfer Agent Instructions dated January 10, 2011 from the Borrower
to Worldwide Stock Transfer, LLC;

 
 
96.
Irrevocable Transfer Agent Instructions dated February 8, 2011 from the Borrower
to Worldwide Stock Transfer, LLC;

 
 
97.
Irrevocable Transfer Agent Instructions dated March 11, 2011 from the Borrower
to Worldwide Stock Transfer, LLC;

 
OTHER DOCUMENTS
 
 
98.
Blocked Account Control Agreement (“Shifting Control”) dated as of August 28,
2008 by and among the Borrower, the Lender, and JPMorgan Chase Bank, N.A.;

 
 
99.
Lockup Agreement dated July 28, 2008 by SKS Consulting of FL Corp. to the
Lender;

 
 
100.
Lockup Agreement dated July 28, 2008 by James J. Keil to the Lender;

 
 
101.
Lockup Agreement dated July 28, 2008 by J. Scott Womble to the Lender;

 
 
 

--------------------------------------------------------------------------------

 

 
102.
Pledge Shares Escrow Agreement dated March 27, 2007 between the Borrower and the
Lender;

 
 
103.
Monitoring Fee Escrow Agreement dated January 5, 2010 by and among the Borrower,
the Lender, Yorkville Advisors, LLC, and David Gonzalez, Esquire;

 
 
104.
Investment Agreement dated February 17, 2006 by and between the Borrower and the
Lender;

 
 
105.
Investment Agreement dated January 5, 2010 by and between the Borrower and the
Lender, as amended by that certain First Amendment to Investment Agreement dated
March 5, 2010;

 
 
106.
Escrow Agreement dated July 29, 2008 entered into by and among the Borrower, the
Lender, Yorkville Advisors, LLC, as Investment Manager, and David Gonzalez,
Esq., as Escrow Agent;

 
 
107.
Escrow Agreement dated April 1, 2010 entered into by and among the Borrower, the
Lender, Yorkville Advisors, LLC, as Investment Manager, and David Gonzalez,
Esq., as Escrow Agent;

 
 
108.
Ratification Agreement dated as of May 27, 2010 entered into by and between the
Company and the Investor;

 
 
109.
Ratification Agreement dated as of August 13, 2010 entered into by and between
the Borrower and the Lender;

 
 
110.
Ratification Agreement dated as of September 29, 2010 entered into by and
between the Borrower and the Lender;

 
 
111.
Ratification Agreement dated as of October 28, 2010 entered into by and between
the Borrower and the Lender;

 
 
112.
Ratification Agreement dated as of December 15, 2010 entered into by and between
the Borrower and the Lender;

 
 
113.
Ratification Agreement dated as of January 10, 2011 entered into by and between
the Borrower and the Lender;

 
 
114.
Ratification Agreement dated as of February 8, 2011 entered into by and between
the Borrower and the Lender; and

 
 
115.
Ratification Agreement dated as of March 11, 2011 entered into by and between
the Borrower and the Lender; and

 
 
116.
All other documents, instruments, and agreements executed in connection with any
of the foregoing.

 
 
 

--------------------------------------------------------------------------------

 
 
 
 